THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: July 17, 2019
                                                    Beth E. Hanan
                                                    United States Bankruptcy Judge



        Jamie W. Dalluge                                              16-25234-beh

                                                                      13
                              Debtor.



                                    ORDER MODIFYING STAY


      U.S. Bank Trust National Association, as Trustee of the Lodge Series III Trust (the
 “Movant”) filed a renewal of motion for relief from stay to exercise its rights and remedies with
 respect to the Debtor’s property located at W2951 Highway 180, Wausaukee, WI 54177 (the
 "Property"). Debtor filed an objection on 7/3/2019; however, Debtor subsequently withdrew
 the objection. Based on the filings of the parties and the withdrawal of Debtor's objection, the
 Court finds that Movant's interest in the Property is not adequately protected or that other
 cause exists for granting the Movant’s request for relief from the stay.

     IT IS THEREFORE ORDERED: the stay of 11 U.S.C. § 362 is modified to permit the
 Movant to exercise its rights and remedies with respect to the Property under its loan
 documents and applicable nonbankruptcy law.

     IT IS FURTHER ORDERED: to the extent the stay applies, it is modified to permit the
 Movant to offer, negotiate and enter into loss mitigation or mortgage modification options with
 the consent of the Debtor.

    IT IS FURTHER ORDERED: to the extent Bankruptcy Rule 3002.1 applies, the Movant is
 no longer required to file or provide the notices required by that Rule.

    IT IS FURTHER ORDERED: all other relief requested in the motion is denied.

    IT IS FURTHER ORDERED: this Order is effective immediately and is not stayed for 14
 days pursuant to Bankruptcy Rule 4001(a)(3).




               Case 16-25234-beh        Doc 68     Filed 07/18/19      Page 1 of 1
